March 4, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus/Laurel Funds Trust -Dreyfus Global Equity Income Fund -Dreyfus International Bond Fund 1933 Act File No.: 33-43846 1940 Act File No.: 811-00524 CIK No.: 0000053808 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information for each of the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 181 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 28, 2014. Please address any comments or questions to my attention at 212-922-6867. Sincerely, /s/ Denise Negron Denise Negron Senior Paralegal
